


EXHIBIT 10.1

 

STOCK OPTION AWARD AGREEMENT

 

--------------------------------------------------------------------------------

 

DST SYSTEMS, INC. 2005 EQUITY INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

(Time Vesting, Executive Officer)

 

THIS AGREEMENT is made and entered into as of the “Grant Date” (see Paragraph
1(a)), by and between DST SYSTEMS, INC. (“Company”) and recipient (“Employee”)
of an Award under the DST Systems, Inc. 2005 Equity Incentive Plan, as amended
and interpreted from time to time (the “Plan”).

 

WHEREAS, Awards under the Plan are administered by the Compensation Committee of
Company’s Board of Directors or other committee designated by the Board (the
“Committee”) or Company officer to which the Committee delegates authority as
provided in the Plan;

 

WHEREAS, the Committee or its delegate has established rules and procedures
related to the Plan and to the exercise of Awards granted thereunder (the
“Rules”);

 

WHEREAS, the Committee wishes to grant to Employee a non-qualified stock option
(“Option”) to purchase shares (“Shares”) of Company’s common stock (all such
Shares subject to the underlying Option and issuable in connection with the
exercise of the Option are referred to herein as “Optioned Shares”); and

 

WHEREAS, the Option may become exercisable (“Vest”) and the underlying Optioned
Shares become eligible for purchase (such an exercisable Option (or portion
thereof) referred to herein as the “Vested Option” and those Optioned Shares
eligible to be purchased referred to herein as “Vested Optioned Shares”) at the
“Option Price” (see Paragraph 1(a)), subject to the satisfaction of certain
terms and conditions including continued “Employment” (as defined in Section 6),
and to the other provisions of this Agreement, all while remaining subject to a
risk of forfeiture as provided in Section 4.

 

The parties agree as follows:

 

1.                                      Grant of Option.

 

a.                                      Option Grant.  As of the “Grant Date”
(which is shown in the electronic communication sent to Employee regarding this
Award), the Committee hereby grants to Employee an Option to purchase, at the
price shown in the communication, which shall be the Grant Date “Fair Market
Value” as defined in the Plan and determined under the Rules (the “Option
Price”) and subject to the provisions of this Agreement, the number of Optioned
Shares shown in the communication.  In order for the grant to be effective,
Employee must timely confirm acceptance of the terms and conditions of this
Agreement pursuant to the instructions in the communication.

 

b.                                      Nontransferability.  Except as permitted
under Section 5.4(c) of the Plan with respect to transfers to Permitted
Transferees, the Option shall not be transferable other than by will or the laws
of descent and distribution or pursuant to Employee’s written beneficiary
designation

 

--------------------------------------------------------------------------------


 

filed with and approved by the Committee prior to Employee’s death.  Any
attempted assignment, transfer, pledge, hypothecation or other disposition of
the Option contrary to the provisions hereof and the levy of any execution,
attachment or similar process upon the Option shall be null and void and without
effect.

 

2.                                      Vesting.   Subject to the other terms
and conditions of this Agreement (including forfeiture under Section 4), the
Option shall Vest as provided in this Section 2.

 

a.                                      General Vesting Conditions.  This Option
shall Vest ratably on each of the first three calendar year anniversaries of the
Grant Date and such ratable Vesting shall be cumulative with the effect that, on
each such anniversary date Employee shall Vest in a right to purchase one-third
(or an additional one-third) of the Optioned Shares and, unless the Option is
forfeited, the right to purchase all the Optioned Shares shall be fully Vested
on the third anniversary of the Grant Date.  If the number of Vested Optioned
Shares is not evenly divisible by three, the Corporate Secretary’s office shall
allocate the additional Vested Optioned Share to the earliest ratable Vesting
date.  In no event shall the aggregate number of Vested Optioned Shares exceed
the total number of Optioned Shares.

 

b.                                      Pro Rata Early Vesting upon Certain
Events.  As determined in Paragraph 6(d), a pro rata portion of the non-Vested
Option shall Vest upon either a “Reduction in Force” or a “Business Unit
Divestiture” (each as defined in Section 6); provided, however, that no such
Vesting shall occur unless at least six months have elapsed between the Grant
Date and the Business Unit Divestiture or Reduction in Force.  In the event of a
Business Unit Divestiture or a Reduction in Force, that portion of the Option
that does not Vest under this Paragraph 6(b) shall be forfeited.  All Optioned
Shares that become Vested Optioned Shares solely as a result of the accelerated
Vesting attributable to this Paragraph 6(b) are referred to herein as
“Event-Vested Optioned Shares,” and the formula for calculating the number of
Event-Vested Optioned Shares is set forth in Paragraph 6(d).

 

c.                                       Vesting Subsequent to a Change in
Control.  Subject to Section 7 of this Agreement and Section 15 of the Plan,
upon a “Termination Without Cause” or a termination of Employment in connection
with a “Resignation for Good Reason” (each as defined in Section 6), in each
case that occurs subsequent to the date of a Change in Control, all Optioned
Shares shall become fully Vested.  Prior to any such event, the Option shall
continue to Vest as provided in Paragraph 2(a).

 

d.                                      Full Early Vesting upon Disability and
Death.  The Option shall Vest with respect to all Optioned Shares on the date of
Employee’s “Disability” (as defined in the Rules) or death.

 

3.                                      Exercise Period for the Vested Option.

 

a.                                      Expiration Date.  The term of the Option
shall be from the Grant Date through and including the tenth anniversary of the
Grant Date (“Expiration Date”).  So long as forfeiture has not occurred under
Section 4, each Vested Option under Section 2 shall be exercisable in accordance
with the Rules from and including the Vesting date through and including the
earlier of the Expiration Date or the applicable alternate date following
Employee’s termination of Employment, “Retirement” (as defined in Paragraph
6(g)), death or Disability, as provided in the other paragraphs of this
Section 3 (the “Exercise Period”).

 

b.                                      Three Month Exercise Period After
Termination of Employment.  Upon termination of Employment for any reason other
than Cause, death, Disability or Retirement, each Vested Option shall be
exercisable in accordance with the Rules for three calendar months and may be
exercised through and including the three-month anniversary of the termination,
provided, however,

 

2

--------------------------------------------------------------------------------


 

that the right to exercise the Vested Option expires on the Expiration Date even
if the three calendar months have not yet elapsed.  An Option, or any portion
thereof, does not Vest as a result of a termination of Employment, except as
otherwise provided in Section 2.

 

c.                                       One Year Exercise Period After Death or
Disability.  Upon death or Disability, the entire Option shall be exercisable in
accordance with the Rules through and including the one-year anniversary of the
death or Disability, provided, however, that the right to exercise the Option
expires on the Expiration Date even if the one-year period has not yet elapsed.

 

d.                                      Remainder of Term to Exercise After
Retirement.  Retirement shall not cause any portion of the Option to Vest,
provided, however, that upon Retirement, Employee may exercise through the
Expiration Date any portion of the Option that has become Vested by the date of
Retirement pursuant to Paragraph 2(a) (annual ratable Vesting), Paragraph 2(b)
(Event-Based Vesting), or Paragraph 2(c) (full Vesting in connection with
eligible termination after a Change in Control).  Even if Employee is
Retirement-eligible at the date of Disability or death, the Exercise Period
following Disability or death shall be limited to the one-year period following
such event as provided in Paragraph 3(c).

 

e.                                       Expiration of the Option.  After the
applicable Exercise Period provided above, the Option, if unexercised, shall be
forfeited and no longer exercisable (even if the reason Employee has not
exercised the Option is because the Option Price exceeded the Fair Market Value
of a Share at the Expiration Date).

 

4.                                      Forfeiture of the Option.

 

Notwithstanding any other provision of this Agreement, each Option (including
the Vested Option) is immediately forfeited and may no longer be exercised, upon
the earlier of the Expiration Date, an occurrence of “Cause” (as defined in
Paragraph 6(a)), or expiration of the Exercise Period as provided in Section 3. 
Except as otherwise provided in Section 2, any Option (or portion thereof) that
does not Vest by the date of termination of Employment is forfeited upon
termination of Employment.

 

5.                                      Exercise of Options.

 

a.                                      Notice of Exercise.  Any Vested Option
may be exercised in accordance with the Rules, which govern the “Exercise Date”
and require written notice on a Company form which states the election to
exercise the Option and the total number of Vested Optioned Shares that are
being exercised.  No portion of the Option shall be exercisable with respect to
a fractional Share, and no fewer than one hundred (100) Vested Optioned Shares
may be purchased in connection with the exercise of any portion of an Option
(unless the remaining unexercised Vested Optioned Shares are fewer than one
hundred (100)).

 

b.                                      Exercises by Person(s) other than
Employee.  During the lifetime of Employee, the Vested Option may be exercised
only by Employee or Employee’s guardian or legal representative.  Upon death of
Employee, the beneficiary designated under the Plan or, if there is no
designated beneficiary, Employee’s executor or administrator or other personal
representative acceptable to the Corporate Secretary, may exercise the Vested
Option.  If the Vested Option is exercised as permitted herein by any person or
persons other than Employee, such notice shall be accompanied by such
documentation as Company may reasonably require, including, without limitation,
evidence of the authority of such person or persons to exercise the Vested
Option and evidence satisfactory to

 

3

--------------------------------------------------------------------------------


 

Company that any death or other taxes payable with respect to the exercise have
been or will be satisfied.

 

c.                                       Payment of Option Price and Tax
Withholding.  The Option Price and the amount of any tax withholding shall be
paid at the time of the Option exercise.  The Rules and the determination of the
Corporate Secretary govern the payment of the Option Price and such
withholding.  The Option Price and tax withholding amounts shall be paid with
cash or a check payable to Company, and/or if and as the Rules permit, unless
otherwise restricted by law, either by surrendering whole shares of Company
stock (“Surrendered Shares”) or any other method that is permissible under the
Plan and permitted by the Committee.  The use of Surrendered Shares is governed
by and subject to restrictions set forth in the Rules, and each Surrendered
Share reduces the number of Optioned Shares issuable upon exercise of the
Option.

 

d.                                      Issuance of Shares.  Company’s transfer
agent may issue the Optioned Shares payable in connection with the exercise of
the Option in certificate, book entry or electronic form as determined by
Company’s Corporate Secretary.  The issuance of Optioned Shares shall occur as
soon as practicable after payment of the full Option Price, satisfaction of tax
withholding requirements, and receipt of any other documentation Company may
reasonably request.  Company may refuse to issue the Optioned Shares purchased
pursuant to the exercise of the Option without such payment and receipt.

 

e.                                       Use of Non-Surrendered Shares.   Any
use of Shares other than Surrendered Shares for exercise payment or tax
withholding purposes (“Attested Shares”) as allowed by the Committee or its
delegate in their sole discretion, shall be governed by the Rules.  The Rules
may require that Attested Shares (i) be fully paid and free and clear from all
liens and encumbrances, and (ii) have been acquired on the open stock market or
directly held for a designated time period and not used for certain designated
purposes prior to the attestation. If authorized by the Rules, Attested Shares
may be subject to contractual restrictions imposed by Company or restrictions
under federal or state securities law.

 

f.                                        Remedies.  If withholding is not
effected by Company for any reason at the time of the taxation event, then
Employee agrees to pay Company any withholding amounts due within the deadline
imposed by Company.  If, within such deadline, Employee has not paid any
withholding amounts due or has not elected, if allowed by the Committee or its
delegate in their sole discretion, whether to use Surrendered Shares, then
Company may, at its sole discretion (a) retain whole Optioned Shares as
Surrendered Shares, (b) deduct such amounts in cash from payroll or other
amounts Company owes or will owe Employee, or (c) effect some combination of
Surrendered Shares and cash deduction.

 

6.                                      Definitions.

 

For purposes of this Agreement, the following terms have the meanings set forth
below:

 

a.                                      “Cause” means either a violation of
Section 8 or termination of Employment for any act of dishonesty, willful
misconduct, gross negligence, intentional or conscious abandonment or neglect of
duty, criminal activity, fraud or embezzlement, any unauthorized disclosure or
use of material confidential information or trade secrets, or violation of any
non-compete, non-disclosure, or non-solicitation agreement to which Employee is
subject.

 

4

--------------------------------------------------------------------------------


 

b.                                      “Business Unit Divestiture” is the
termination of Employee’s Employment in connection with the consummation of a
merger, reorganization, consolidation, or sale of assets, or stock or other
transaction that the Committee determines is a business unit divestiture event,
that involves a Subsidiary (as defined in Paragraph 6(c)), joint venture,
division or other business unit, and that results in a group of employees of
such business unit (including the Employee) being employed by the acquiring
company and no longer being employed by Company.

 

c.                                       “Employment” means Employee is
regularly and continuously employed, for more than fifty percent (50%) of the
number of hours designated for base salary purposes as full-time employment, by:

 

(i)                                     Company;

 

(ii)                                  any corporation in an unbroken chain of
corporations beginning with Company or in an unbroken chain of corporations
ending with Company if, on the Grant Date, each corporation other than the last
corporation in the unbroken chain owns stock possessing fifty percent (50%) or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain or any entity in which Company has a direct or
indirect equity interest of at least fifty percent (50%) (“Subsidiary”);

 

(iii)                               any individual or entity that directly or
through one or more intermediaries controls or is controlled by or under common
control with Company (“Affiliate”); or

 

(iv)                              any entity in which Company directly or
indirectly owns stock possessing such minimum percentage (at least twenty
percent (20%)) of the total combined voting power of all classes of stock or
owns such minimum percentage (at least twenty percent (20%)) of the capital
interests or profit interests as the Committee from time to time determines for
purposes of this Paragraph 6(c) (also an “Affiliate”).

 

Employee is not deemed to have terminated Employment through, and the Option
shall not be forfeited solely as a result of, any change in Employee’s duties or
position or Employee’s temporary leave of absence approved by Company.

 

d.                                      “Event-Vested Optioned Shares” are the
Optioned Shares that become Vested Optioned Shares upon a Business Unit
Divesture or a Reduction in Force.  For purposes of this Agreement, to determine
the pro rata number of the Optioned Shares that become Event-Vested Optioned
Shares on the occurrence of the applicable event, the total number of
outstanding non-Vested Optioned Shares immediately prior to the date of the
applicable event is to be divided by thirty six (36) and the resulting quotient
multiplied by the number of months from the Grant Date to the date of the
applicable Vesting event for which such pro rata calculation is to be made (the
“Included Months”).  For purposes of this calculation, the Included Months shall
include (a) the calendar month of the Grant Date only if such date is prior to
the 16th day of such month, and (b) the calendar month of the event triggering
the pro rata calculation only if such event occurred subsequent to the 15th day
of such month.  The pro rata calculation result shall be upwardly adjusted, if
necessary, to the nearest whole Share.

 

e.                                       “Reduction in Force” means termination
of Employment with Company as part of Company’s termination of the employment of
at least ten (10) employees within a business unit

 

5

--------------------------------------------------------------------------------


 

in connection with a single plan of reduction to occur within a rolling 90-day
period or longer period incorporated into a specific plan of reduction.

 

f.                                        A “Resignation for Good Reason” means
Employee’s resignation for good reason (as defined below) subsequent to a Change
in Control during the three-year period following the consummation of the Change
in Control if: (A) Employee provides written notice to the Company Secretary
within ninety (90) days after the initial occurrence of a good reason event
describing in detail the event and stating that Employee’s employment will
terminate upon a specified date in such notice (the “Good Reason Termination
Date”), which date is not earlier than thirty (30) days after the date such
notice is provided to Company (the “Notice Delivery Date”) and not later than
ninety (90) days after the Notice Delivery Date, and (B) Company does not remedy
the event prior to the Good Reason Termination Date.  For purposes of this
Agreement, Employee shall have “good reason” if there occurs without Employee’s
consent:

 

(i) a material reduction in the character of the duties assigned to Employee or
in Employee’s level of work responsibility or conditions;

 

(ii) a material reduction in Employee’s base salary as in effect immediately
prior to the Change in Control or as the same may have been increased
thereafter;

 

(iii) the material relocation of Employee’s principal offices to a location at
least 35 miles outside of the metropolitan area where such office was located at
the time of the Change in Control, except for required travel on Company
business to an extent substantially consistent with Employee’s obligations
immediately prior to the Change in Control; or

 

(iv) any material breach by Company of an employment agreement between Company
or its successor and Employee, provided, however, that Employee shall not have
“good reason” under this subparagraph (iv) on account of any alleged breach of
an employment agreement based on a material reduction in employee benefits as of
a Change in Control that is immaterial or where benefits to Employee from
participation in such employee benefit plans are not reduced by more than ten
percent (10%) in the aggregate.

 

g.                                       A “Retirement” means a termination of
Employment on or after age 59½ (either by Employee voluntarily or by Company as
a Termination Without Cause) and following a minimum of three (3) years of
Employment.

 

h.                                      A “Termination Without Cause” means
Company’s termination of Employee’s Employment that is not for Cause.

 

7.                                      Change in Control and Other
Transactions.

 

a.                                      Committee Non-Competition
Determination.  Notwithstanding any provision of this Agreement to the contrary,
if Company is contemplating a transaction (whether or not Company is a party to
it) or monitoring an event that would cause Company to undergo a Change in
Control (as defined in Paragraph 7(b)), the Committee (as constituted before
such Change in Control) may determine that the non-compete obligation set forth
in Paragraph 8(a) shall not apply to any period after termination of employment
if such termination was on the date of a Change in Control or within eighteen
(18) months subsequent to such date.

 

6

--------------------------------------------------------------------------------

 

b.                                      Definition of Change in Control.   For
purposes of this Agreement a “Change in Control” shall have the same meaning as
the definition of such term in the Plan as of the date of the event that may
cause a Change in Control.

 

Notwithstanding the occurrence of a Change in Control under the applicable
definition, a Change in Control shall not occur with respect to Employee if, in
advance of such event, Employee agrees with Company in writing that such event
shall not constitute a Change in Control.

 

c.                                       Committee Action in Connection with
Change in Control.  The Committee (as constituted before such Change in Control)
has the authority to take the actions set forth in Section 14 of the Plan. 
Notwithstanding Section 14.1(a) of the Plan, the Committee (as constituted
immediately prior to such Change in Control) may, without Grantee’s consent,
provide for the purchase by the Company, or any successor company in the
applicable merger or sale agreement, of the Option for an amount of cash equal
to the amount that could have been attained upon the exercise of such Option by
Employee, as well as take all other actions permissible under Sections 14 and 15
of the Plan.

 

8.                                      Violation of Non-compete, Nonuse and
Nondisclosure Provisions.  Employee acknowledges that Employee’s agreement to
this Section 8 is a key consideration for the grant of the Option.  Employee
hereby agrees with Company as follows:

 

a.                                      Non-Compete.  During the period that
Employee is employed by “Employer” (as defined in Paragraph 8(h)), and
thereafter during any period for which Employee is receiving, by agreement of
Employee and Employer, any separation payment(s) (whether made in lump sum or
installments), Employee agrees that, without consent of Employer, Employee will
not engage directly or indirectly within any country where Employee was employed
by Employer, in any manner or capacity, as advisor, consultant, principal,
agent, partner, officer, director, employee or otherwise, in any business or
activity which is competitive with any business conducted by Company, a
Subsidiary (as defined in Paragraph 6(c)) or Affiliate (as defined in Paragraph
8(h)), provided, however, that the Committee may determine as provided in
Section 7 hereof that such obligation shall not apply to any period after
termination of employment if such termination was on the date of a Change in
Control or within eighteen (18) months subsequent to such date.

 

b.                                      Non-Solicitation.  Employee further
agrees that during the twelve (12) month period subsequent to termination of
employment with Employer, Employee will not solicit any employee of Company, its
Subsidiary or Affiliate to leave such employment to become employed by a
competitor of Company, its Subsidiary or Affiliate or solicit or contact any
person, business or entity which was a customer of Company, its Subsidiary or
Affiliate at the time of such termination of employment, or any prospective
customers of Company, its Subsidiary or Affiliate to which Company, its
Subsidiary or Affiliate has made a proposal to do business within the twelve
(12) month period prior to the date of termination of employment, for purposes
of selling goods or services of the type sold or rendered by Company, its
Subsidiary or Affiliate at the time of termination of employment.

 

c.                                       Ownership of Confidential Information,
Inventions and Works.  All “Confidential Information,” “Inventions” and “Works”
(each as defined in Paragraph 8(h)) and documents and other materials containing
Confidential Information, Inventions and Works are the exclusive property of
Employer.  Employee shall make full and prompt disclosure to Employer of all

 

7

--------------------------------------------------------------------------------


 

Inventions.  Employee assigns and agrees to assign to Employer all of Employee’s
right, title and interest in Inventions.  Employee acknowledges and agrees that
all Works are “works made for hire” under the United States copyright laws and
that all ownership rights vest exclusively in Employer from the time each Work
is created.  Should a court of competent jurisdiction hold that a Work is not a
“work made for hire,” Employee agrees to assign and hereby assigns to Employer
all of Employee’s right, title and interest in the Work.  In the event any
Invention or Work may be construed to be non-assignable, Employee hereby grants
to Employer a perpetual, royalty-free, non-exclusive license to make, use, sell,
have made, and/or sublicense such non-assignable Invention or Work.  Employee
agrees to assist Employer to obtain and vest its title to all Inventions and
Works, including any patent or copyright applications or patents or copyrights
in any country, by executing all necessary or desirable documents, including
applications for patent or copyright and assignments thereof, during and after
employment, without charge to Employer, at the request and expense of Employer.

 

d.                                      Recordkeeping and Return of Confidential
Information, Inventions and Works.  Employee agrees to maintain regular records
of all Inventions and Works developed or written while employed with Employer. 
Employee agrees to comply with any procedures disseminated by Employer with
respect to such recordkeeping.  Employee agrees to provide such records to
Employer periodically and/or upon request by Employer.  Employee agrees to
return to Employer all Confidential Information, Inventions and Works in any
tangible form, and copies thereof in the custody or possession of Employee, and
all originals and copies of analyses, compilations, studies or documents
pertaining to any Confidential Information, Inventions and Works, in whatever
form or medium, upon a request by Employer, or upon termination of employment.

 

e.                                       Nonuse and Nondisclosure.  Employee
shall not, either during or after Employee’s employment by Employer, disclose
any Confidential Information, Inventions or Works to any other person or entity
outside of his employment, or use any Confidential Information, Inventions or
Works for any purpose without the prior written approval of an officer of
Employer, except to the extent required to discharge Employee’s duties assigned
by Employer.

 

f.                                        Subsequent Employer Notice.  During
the term of Employee’s employment with Employer and for the longer of one year
thereafter or any period in which the non-compete or non-solicitation obligation
set forth herein applies (the “Identification Period”), Employee agrees to
identify to potential subsequent employer(s), partner(s) or business
associate(s) Employee’s obligations under this Agreement prior to committing to
a position with the employer(s), partner(s), or business associate(s).  Employee
agrees that Employer may, at its discretion, provide a copy of Section 8 of this
Agreement to any of Employee’s subsequent employer(s), partner(s), or business
associate(s), and may notify any or all of them of Employee’s obligations under
this Agreement.  During the Identification Period, Employee shall give written
notice to Employer’s Human Resources Department identifying any subsequent
employer(s), partner(s), or business associate(s) of Employee.

 

g.                                       Remedies.  Notwithstanding anything to
the contrary herein, if in Employer’s sole discretion an event has occurred that
constitutes Cause (including without limitation a violation of this Section 8),
whether prior to, on or after Vesting or exercise of the Option, then in
addition to all other remedies available to Company, the Option shall be
immediately forfeited, or, if the Option has been exercised, Employee shall
reimburse to Company the amount of Employee’s ordinary income recognized by
Employee in connection with the exercise.  Under no circumstances shall Company
be liable to pay consideration to Employee for any forfeiture or reimbursement
pursuant to Paragraph 8(g).  Employee agrees that the provisions of Section 8
hereof are necessary for

 

8

--------------------------------------------------------------------------------


 

protection of the business of Company and that violation of such provisions is
cause for termination of employment and would cause irreparable injury to
Company not adequately remediable in damages.  Employee agrees that any breach
of its obligations under Section 8 hereof shall, in addition to any other relief
to which Company may be entitled, entitle Company to temporary, preliminary and
final injunctive relief against further breach of such obligations, along with
attorneys’ fees and other costs incurred by Company in connection with such
action.

 

h.                                      Section 8 Definitions.  For purposes of
Section 8, the following terms have the meanings set forth below:

 

(i)                                     “Employer” means any Company-related
entity that has employed Employee, whether it be Company, its Subsidiary (as
defined in Paragraph 6(c)), or Affiliate (as defined in Paragraph 6(c)) and also
for purposes of this Section 8 including any entity in which Company has a
direct or indirect equity interest of at least twenty-five percent (25%).

 

(ii)                                  “Confidential Information” means
non-public information about Company, its Subsidiaries and Affiliates, including
without limitation:

 

(A)                               inventions not disclosed to the public by
Company, its Subsidiary or Affiliate, products, designs, prototypes, data,
models, file formats, interface protocols, documentation, formulas,
improvements, discoveries, methods, computer hardware, firmware and software,
source code, object code, programming sequences, algorithms, flow charts, test
results, program formats and other works of authorship relating to or used in
the current or prospective business or operations of Company, Subsidiaries and
Affiliates, all of which is Confidential Information, whether or not patentable
or made on Employer premises or during normal working hours; and

 

(B)                               business strategies, trade secrets, pending
contracts, unannounced services and products, financial projections, customer
lists, information about real estate Company, its Subsidiary or Affiliate is
interested in acquiring, and non-public information about others obtained as a
consequence of employment by Employer, including without limitation information
about customers and their services and products, the account holders or
shareholders of customers of Company, Subsidiaries and Affiliates, and
associates, suppliers or competitors of Company, Subsidiaries and Affiliates.

 

(iii)                               “Inventions” means all discoveries,
improvements, and inventions relating to or used in the current or prospective
business or operations of Company, Subsidiaries and Affiliates, whether or not
patentable, which are created, made, conceived or reduced to practice by
Employee or under Employee’s direction or jointly with others during Employee’s
employment by Employer, whether or not during normal working hours or on the
premises of Employer.

 

(iv)                              “Works” mean all original works fixed in a
tangible medium of expression by Employee or under Employee’s direction or
jointly with others during Employee’s employment by Employer, whether or not
during normal working hours

 

9

--------------------------------------------------------------------------------


 

or on the premises of Employer, and related to or used in the current or
prospective business or operations of Employer.

 

i                                             Survival.  Except as limited in
time in Paragraphs 8(a) and (b), Employee’s obligations in this Section 8 shall
survive and continue beyond the Vesting dates and exercisability periods, any
forfeiture of the Option, and any termination or expiration of the Agreement for
any reason.

 

j.                                         Competing Obligations.  Employee may
have entered or may enter into an agreement that contains an obligation
protective of any Company-related entity that is similar to, but more or less
restrictive than, an obligation set forth in this Section 8 (“Competing
Obligation”).  By executing this Agreement, Employee agrees that if any
Competing Obligation applies, he shall be bound by the obligation (whether in
this Agreement or in a separate agreement) that is the most protective to the
Company-related entity.

 

9.                                      General.

 

a.                                      No Employment Contract.  Except to the
extent the terms of any separate written employment contract between Employee
and Company may expressly provide otherwise, Company shall be under no
obligation to continue Employee’s employment with Company for any period of
specific duration and may terminate such employment at any time, for Cause or as
a Termination Without Cause.

 

b.                                      Compliance With Certain Laws and
Regulations.  If the Committee determines that the consent or approval of any
governmental regulatory body or that any action with respect to the Option is
necessary or desirable in connection with the granting or exercise thereof,
Employee shall supply Company with such representations and information as
Company may request and shall otherwise cooperate with Company in obtaining any
such approval or taking such action.

 

c.                                       Construction and No Waiver. 
Notwithstanding any provision of this Agreement, the granting of the Option, the
restrictions thereon, and the exercise thereof are subject to the provisions of
the Plan and the Rules.  The failure of Company in any instance to exercise any
of its rights granted under this Agreement, the Plan or the Rules shall not
constitute a waiver of any other rights that may arise thereunder.

 

d.                                      Notices.  Any notice required to be
given or delivered to Company under the terms of this Agreement shall be in
writing and addressed to Company in care of its Corporate Secretary at its
corporate offices, and such notice shall be deemed given only upon actual
receipt by Company.  Any notice required to be given or delivered to Employee
shall be in writing and addressed to Employee at the address on file with
Company’s Human Resources Department or such other address specified in a
written notice given by Employee to Company, and all such notices shall be
deemed to have been given or delivered upon personal delivery or upon deposit in
the U.S. mail, postage prepaid and properly addressed to the party to be
notified.

 

e.                                       Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of Delaware without
reference to its principles of conflicts of law.

 

f.                                        Entire Agreement.  This Agreement
contains the entire agreement between the parties with respect to the subject
matter hereof, and supersedes all prior agreements or understandings between the
parties relating thereto.

 

10

--------------------------------------------------------------------------------


 

g.                                       Amendment.  This Agreement may be
amended in the manner provided by Company evidencing both parties’ agreement to
the amendment.  This Agreement may also be amended, without prior notice to
Employee and without Employee’s consent, (i) prior to any Change in Control by
the Committee if the Committee in good faith determines that the amendment does
not materially adversely affect any of Employee’s rights under this Agreement or
(ii) at any time if the Committee deems it necessary or appropriate to ensure
that the Option remains exempt from Internal Revenue Code Section 409A.

 

h.                                      Acknowledgement.   The Option and this
Agreement are subject to the terms and conditions of the Plan and to the Rules
and any other rules or procedures adopted by the Committee or its delegate.  The
Plan is incorporated in this Agreement by reference and all capitalized terms
used in this Agreement have the meaning set forth in the Plan, unless this
Agreement specifies a different meaning.  Employee agrees to accept as binding,
conclusive and final all decisions and interpretations by the Committee of the
Plan, this Agreement, the Rules, and other applicable rules or procedures
regarding any issues arising thereunder.

 

By acknowledging and agreeing to the terms and conditions of this Agreement,
Employee accepts the Option and acknowledges that the Option is subject to all
the terms and provisions of the Plan (including without limitation the powers of
the Committee to make determinations and adjustments as provided in Sections 3,
4.2, 5, 14.1 and 15.1 of the Plan), this Agreement, the Rules, and other
applicable rules or procedures.

 

11

--------------------------------------------------------------------------------
